Martin, J.,

delivered the opinion of the court.
Our attention is arrested by a bill of exceptions, taken by the plaintiff and appellant’s counsel to the opinion of the District Court, in refusing him leave to argue to the jury, “that they were judges of both the law and the fact, and that notwithstanding the court has expressed the opinion, that if the judgment of the plaintiff was not supported by testimony of its genuineness, that it must go for nothing and the court having refused to suffer the counsel to argue it, and having charged the jury that they were not the judges of the law, the plaintiff took bis bill of exceptions. In our opinion the District Court erred. The jury may indeed act on a question of fact, and by a special verdict submit that of law to the court; but they are at liberty in all cases to act on both questions. Code of Practice, article 520.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the verdict set aside, and the case remanded for a new trial, with directions to the judge to allow the plaintiff’s counsel to argue to the jury, that they are the judges of both the law and the fact; and that notwithstanding the court *82has expressed the opinion, that if (he judgment of the plaintiff was not supported by testimony of its genuineness, that-it must go for nothing; and to forbear charging the .¡Ul'y that they were not to judge of both law and fact: the defendants and appellees paying the costs of this appeal.